DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered. 
Response to Amendment
3.	The outstanding rejections of Claims 1-14 and 19-26 under 35 U.S.C. 103 are withdrawn in light of Applicant's amendment to Claims 1, 9, and 19 filed December 4, 2020.	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-10, 14, 19, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (U.S. Patent Application Publication # 2018/0295651 A1), in view of R1-1713310 (“On AUL support for LAA sCell”, 21st-25th August 2017), and R2-152214 (“Uplink transmission for LAA”, 25th-29th May 2015).
Regarding claim 1, Cao et al. teach a method for wireless communication at a user equipment (UE) (Fig.2 @ 220, Fig.3A @ 320, Fig.3B @ 320, Fig.5, Fig.6, Fig.8), 2comprising:  
3receiving, from a base station, a first message (read as RRC signal) comprising  first indication of a group identifier of the UE (read as a group Radio Network Temporary Identifier (RNTI) (Fig.2 @ 220, Fig.3A @ 320, Fig.3B @ 320, Fig.5, Fig.6, Fig.8); For example, “a user equipment (UE) may receive a Radio Resource Control (RRC) signal. The RRC signal may specify a GF group Radio Network Temporary Identifier (RNTI) and a UE index. The GF group RNTI may be commonly shared by a group of UEs.”(Paragraph [0009]));
Although,  Cao et al. teach a step to receiving, from the base station, a second message (read as RRC signal(s) (Fig(s).2, Fig.3A, 3B, 5,  6, 8; Paragraph [0009]))  it fails to explicitly teach a second message comprising a second indication of one or more group 
wherein the second message is different from the first message; 
determining that the group identifier of the UE is included in the second indication  of the one or more group identifiers based at least in part on receiving the second message;
contending, based at least in part on determining that the group identifier of the UE is included in the second indication of the one or more group identifiers received from the base station, for access to a set of autonomous uplink resources during the scheduled time period; and 
performing, based at least in part on the contending, an autonomous uplink  transmission to the base station using the set of autonomous uplink resources.
The R1-1713310 document teaches a second message comprising a second indication of one or more group identifiers associated with scheduled communications with the base station during a scheduled time period (read as SPS Configuration (Section 2.2, page 2); For instance, “SPS based AUL can be configured/re‐configured by RRC at any time. The RRC configuration includes among other parameters: SPS RNTI, periodicity of the SPS per‐allocated resources.” (Section 2.2, page 2) For example, “eNB may release SPS resources using DCI format 0A/4A with CRC scrambled with SPS RNTI and some parameters set to special values.” (Section 2.3, page 3)), 
wherein the second message is different from the first message (read as “SPS based AUL can be configured/re‐configured by RRC at any time. The ‐allocated resources.” (Section 2.2, page 2));
determining that the group identifier of the UE is included in the second indication  of the one or more group identifiers based at least in part on receiving the second message (read as “A UE shall monitor PDCCH with CRC scrambled by the SPS RNTI in every subframe as the eNB can activate/re‐activate/release SPS at any time using Downlink control information (DCI).”(Section 2.3, page 2));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for configuring and reconfiguring RRC signals for SPS based AUL as taught by the R1-1713310 document with the UE as taught by Cao et al. for the purpose of enhancing RRC configuration for AUL transmission by UEs in NR networks.
However, Cao et al. and the R1-1713310 document fail to explicitly teach contending, based at least in part on determining that the group identifier of the UE is included in the second indication of the one or more group identifiers received from the base station, for access to a set of autonomous uplink resources during the scheduled time period; and 
performing, based at least in part on the contending, an autonomous uplink  transmission to the base station using the set of autonomous uplink resources.
The R2-152214 document teaches a method for contending, based at least in part on determining that the group identifier of the UE is included in the second indication the one 7or more group identifiers received from the base station, for access to a set of an eNB may send an uplink grant for a specific subframe to a group of UEs who requested scheduling. A new RNTI can be defined for this purpose and a group of UEs will share the same value of this new RNTI.”(page 2)); and  
9performing, based at least in part on the contending, an autonomous uplink transmission to 10the base station using the set of autonomous uplink resources. (read as Autonomous UE transmission (page 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for LAA uplink scheduling as taught by the R2-152214 and the function for configuring and reconfiguring RRC signals for SPS based AUL as taught by the R1-1713310 document with the UE as taught by Cao et al. for the purpose of improving scheduling procedures for AUL transmission by UEs in NR networks.
Regarding claim 9, Cao et al. teach a method for wireless communication at a base station (Fig.1 @ 110, 140, 150), comprising:  
2transmitting, to a user equipment (UE), a first message (read as RRC signal) comprising a first indication of a group identifier of the UE (read as base station capable to transmit data packets (e.g.: RRC signal) to a UE (Fig.1 @ 110, 120, 150) with a group Radio Network Temporary Identifier (RNTI) (Fig.1 @ 110, 120, 150; Fig.2 @ 220, Fig.3A @ 320, Fig.3B @ 320, Fig.5, Fig.6, Fig.8; Paragraph [0009])); For example, “a user equipment (UE) may receive a Radio Resource Control (RRC) signal. The RRC signal may specify a GF group Radio Network Temporary ”(Fig.1; Fig.2 @ 220, Fig.3A @ 320, Fig.3B @ 320, Fig.5, Fig.6, Fig.8; Paragraph [0009]));
Although, Cao et al. teach a step to transmitting a second message (read as RRC signal(s) (Fig(s).2, Fig.3A, 3B, 5,  6, 8; Paragraph [0009])) it fail to explicitly teach a second message comprising a second indication of one or more group identifiers associated with communications with the base station during a scheduled time period, 
wherein the one or more group identifiers includes the group identifier of the UE and the second message is different from the first message; and
receiving an autonomous uplink transmission from the UE over autonomous uplink resources during the scheduled time period based at least in part on the group identifier of the UE being included in the one or more group identifiers.
The R1-1713310 document teaches a second message comprising a second indication of one or more group identifiers associated with communications with the base station during a scheduled time period (read as SPS Configuration (Section 2.2, page 2); For instance, “SPS based AUL can be configured/re‐configured by RRC at any time. The RRC configuration includes among other parameters: SPS RNTI, periodicity of the SPS per‐allocated resources.” (Section 2.2, page 2) For example, “eNB may release SPS resources using DCI format 0A/4A with CRC scrambled with SPS RNTI and some parameters set to special values.” (Section 2.3, page 3)), 
wherein the one or more group identifiers includes the group identifier of the UE and the second message is different from the first message (read as “SPS based AUL ‐configured by RRC at any time. The RRC configuration includes among other parameters: SPS RNTI, periodicity of the SPS per‐allocated resources.” (Section 2.2, page 2) Also, “A UE shall monitor PDCCH with CRC scrambled by the SPS RNTI in every subframe as the eNB can activate/re‐activate/release SPS at any time using Downlink control information (DCI).”(Section 2.3, page 2));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for configuring and reconfiguring RRC signals for SPS based AUL as taught by the R1-1713310 document with the UE as taught by Cao et al. for the purpose of enhancing RRC configuration for AUL transmission by UEs in NR networks.
However, Cao et al. and the R1-1713310 document fail to explicitly teach 36 receiving an autonomous uplink transmission from the UE over autonomous uplink resources during the scheduled time period based at least in part on the group identifier of the UE being included in the one or more group identifiers.
The R2-152214 document teaches a method for 6 receiving an autonomous uplink transmission from the UE over autonomous uplink resources during the scheduled time period based at least in part on the group identifier of the UE being included in the one or more group identifiers. (read as Autonomous UE transmission (page 2) For example, “an eNB may send an uplink grant for a specific subframe to a group of UEs who requested scheduling. A new RNTI can be defined for this ”(page 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for LAA uplink scheduling as taught by the R2-152214 and the function for configuring and reconfiguring RRC signals for SPS based AUL as taught by the R1-1713310 document with the base station as taught by Cao et al. for the purpose of improving scheduling procedures for AUL transmission by UEs in NR networks.
Regarding claim 19, Cao et al. teach an apparatus for wireless communications (Fig.2 @ 220, Fig.3A @ 320, Fig.3B @ 320, Fig.5, Fig.6, Fig.8 @ 800), comprising:  
2a processor (Fig.8 @ 804), 
3memory in electronic communication with the processor (Fig.8 @ 806); and
4instructions stored in the memory (Fig.8 @ 806), wherein the instructions are executable by 5the processor (Fig.8 @ 804) to:
6receive, from a base station, a first message (read as an RRC signal) comprising a first indication of a group identifier of the UE  (read as a group Radio Network Temporary Identifier (RNTI) (Fig.2 @ 220, Fig.3A @ 320, Fig.3B @ 320, Fig.5, Fig.6, Fig.8); For example, “a user equipment (UE) may receive a Radio Resource Control (RRC) signal. The RRC signal may specify a GF group Radio Network Temporary Identifier (RNTI) and a UE index. The GF group RNTI may be commonly shared by a group of UEs.”(Paragraph [0009]));
Although, Cao et al. teach the step to receive, from the base station, a second message (read as RRC signal(s) (Fig(s).2, Fig.3A, 3B, 5,  6, 8; Paragraph [0009])) it fails 
wherein the second message is different from the first message; 
determining that the group identifier of the UE is included in the second indication of the one or more group identifiers based at least in part on receiving the second message indication; 
contend, based at least in part on determining that the group identifier of the UE is included in the second indication of the one or more group identifiers received from the base station, for access to a set of autonomous uplink resources during the scheduled time period; and 
perform, based at least in part on the contending, an autonomous uplink transmission to the base station using the set of autonomous uplink resources.
The R1-1713310 document teaches a second message comprising a second indication of one or more group identifiers associated with scheduled communications with the base station during a scheduled time period (read as SPS Configuration (Section 2.2, page 2); For instance, “SPS based AUL can be configured/re‐configured by RRC at any time. The RRC configuration includes among other parameters: SPS RNTI, periodicity of the SPS per‐allocated resources.” (Section 2.2, page 2) For example, “eNB may release SPS resources ” (Section 2.3, page 3)), 
wherein the second message is different from the first message (read as “SPS based AUL can be configured/re‐configured by RRC at any time. The RRC configuration includes among other parameters: SPS RNTI, periodicity of the SPS per‐allocated resources.” (Section 2.2, page 2));
determining that the group identifier of the UE is included in the second indication of the one or more group identifiers based at least in part on receiving the second message (read as “A UE shall monitor PDCCH with CRC scrambled by the SPS RNTI in every subframe as the eNB can activate/re‐activate/release SPS at any time using Downlink control information (DCI).”(Section 2.3, page 2));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for configuring and reconfiguring RRC signals for SPS based AUL as taught by the R1-1713310 document with the UE as taught by Cao et al. for the purpose of enhancing RRC configuration for AUL transmission by UEs in NR networks.
However, Cao et al. and the R1-1713310 document fail to explicitly teach the steps to contend, based at least in part on determining that the group identifier of the UE is included in the second indication of the one or more group identifiers received from the 
perform, based at least in part on the contending, an autonomous uplink  transmission to the base station using the set of autonomous uplink resources.
The R2-152214 document teaches a method to contend, based at least in part on determining that the group identifier of the UE is included in the second indication the one 7or more group identifiers received from the base station, for access to a set of autonomous 8uplink resources during the scheduled time period (read as Contention based uplink transmission (page 2) For example, “an eNB may send an uplink grant for a specific subframe to a group of UEs who requested scheduling. A new RNTI can be defined for this purpose and a group of UEs will share the same value of this new RNTI.”(page 2)); and  
9perform, based at least in part on the contending, an autonomous uplink transmission to 10the base station using the set of autonomous uplink resources. (read as Autonomous UE transmission (page 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for LAA uplink scheduling as taught by the R2-152214 and the function for configuring and reconfiguring RRC signals for SPS based AUL as taught by the R1-1713310 document with the UE as taught by Cao et al. for the purpose of improving scheduling procedures for AUL transmission by UEs in NR networks.
Regarding claims 6, 14, and 24, and as applied to claims 1, 9, and 19 above, Cao et al., as modified by the R1-1713310 document and  the R1-152214, teach a method 
a common downlink control indicator (DCI), or a medium access control (MAC) 3control element (CE), or a radio resource control (RRC) message, or a combination thereof.(read as RRC signal (Paragraph [0012]))
Regarding claims 7 and 25, and as applied to claims 1 and 19 above, Cao et al., as modified by the R1-1713310 document and the R1-152214, teach a method and apparatus (Fig(s).1-3, 5-6, 8) wherein the second indication (read as UE index) of the one or more 2group identifiers is received in a common downlink control indicator (DCI).(read as a common DCI (Paragraph [0009]))
Regarding claims 8 and 26, and as applied to claims 1 and 19 above, Cao et al., as modified by the R1-1713310 document and the R1-152214, teach a method and apparatus (Fig(s).1-3, 5-6, 8) for 2receiving a second group identifier that is associated with a second 3communication type (read as NFC (Paragraph [0215])), wherein the group identifier is associated with a first communication 4type. (read as cellular protocol (Paragraph [0215]))
Regarding claim 10, and as applied to claim 9 above, Cao et al. teach “a system and method for grant-free resource configuration signaling with non-fixed transmission resources.”(Fig.1; Paragraph [0002]) 
The R1-1713310 document teaches “SPS based AUL can be configured/re‐configured by RRC at any time. The RRC configuration includes among other parameters: SPS RNTI, periodicity of the SPS per‐allocated resources.” (Section 2.2, page 2) For example, the R1-1713310 A UE shall monitor PDCCH with CRC scrambled by the SPS RNTI in every subframe as the eNB can activate/re‐activate/release SPS at any time using Downlink control information (DCI).”(Section 2.3, page 2)
However, Cao et al. and the R1-1713310 document fail to explicitly teach 2receiving from each UE of a plurality of UEs, an indication of neighboring 3UEs;  
4grouping the plurality of UEs into the one or more groups of UEs based at 5least in part on the neighboring UEs; and
6scheduling communications for each of the one or more groups of UEs 7according to the grouping.
The R2-152214 document teach receiving from each UE of a plurality of UEs, an indication of neighboring 3UEs (read as RNTI (page 2));  
4grouping the plurality of UEs into the one or more groups of UEs based at 5least in part on the neighboring UEs (using the RNTI to address a group of UEs (page 2)); and
6scheduling communications for each of the one or more groups of UEs 7according to the grouping.(read as contention based UL transmission (page 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for LAA uplink scheduling as taught by the R2-152214 document and the function for configuring and reconfiguring RRC signals for SPS based AUL as taught by the R1-1713310 document .
Claims 2-5, 11-13, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (U.S. Patent Application Publication # 2018/0295651 A1), in view of R1-1713310 (“On AUL support for LAA sCell”, 21st-25th August 2017), R2-152214 (“Uplink transmission for LAA”, 25th-29th May 2015), and R1-1710818 (“CLI Measurements in NR”, 27th-30th June 2017).
Regarding claims 2, 11, and 20, and as applied to claims 1, 10, and 19 above, Cao et al. teach “a system and method for grant-free resource configuration signaling with non-fixed transmission resources.”(Fig.1; Paragraph [0002])
The R1-1713310 document teaches “SPS based AUL can be configured/re‐configured by RRC at any time. The RRC configuration includes among other parameters: SPS RNTI, periodicity of the SPS per‐allocated resources.” (Section 2.2, page 2) For example, the R1-1713310 document teaches “A UE shall monitor PDCCH with CRC scrambled by the SPS RNTI in every subframe as the eNB can activate/re‐”(Section 2.3, page 2)
The R2-152214 document teaches Contention based uplink transmission and Autonomous UE transmission (page 2)
However, Cao et al. and the R2-152214 document fail to explicitly teach 2performing one or more instances of a UE-to-UE measurement procedure; and  
3transmitting a feedback message to the base station based at least in part on the 4UE-to-UE measurement procedure, wherein the group identifier of the UE is based at least in 5part on the feedback message.
The R1-1710818 document teach a method for performing one or more instances of a UE-to-UE measurement procedure (UE-UE interference measurement (Section 2.1, pages 1-4)); and  
3transmitting a feedback message to the base station based at least in part on the 4UE-to-UE measurement procedure, wherein the group identifier of the UE is based at least in 5part on the feedback message. (read as a Measurement Report (Section 2.2, page 4))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function to obtain UE-UE interference measurement and the function for providing a measurement report as taught by the R1-1710818 document, the function for LAA uplink scheduling as taught by the R2-152214, and the function for configuring and reconfiguring RRC signals for SPS based AUL as taught by the R1-1713310 document with the UE as taught by Cao et al. for the 
Regarding claims 3, 12, and 21, and as applied to claims 2, 11, and 20 above, Cao et al. teach “a system and method for grant-free resource configuration signaling with non-fixed transmission resources.”(Fig.1; Paragraph [0002])
The R1-1713310 document teaches “SPS based AUL can be configured/re‐configured by RRC at any time. The RRC configuration includes among other parameters: SPS RNTI, periodicity of the SPS per‐allocated resources.” (Section 2.2, page 2) For example, the R1-1713310 document teaches “A UE shall monitor PDCCH with CRC scrambled by the SPS RNTI in every subframe as the eNB can activate/re‐activate/release SPS at any time using Downlink control information (DCI).”(Section 2.3, page 2)
The R2-152214 document teaches Contention based uplink transmission and Autonomous UE transmission (page 2)
However, Cao et al., the R1-1713310 document, and the R2-152214 document fail to explicitly teach 2determining, during the UE-to-UE measurement procedure, that one or 
4configuring the feedback message to indicate an identifier for the one or more 5neighboring UEs.
The R1-1710818 document teach a method for 2determining, during the UE-to-UE measurement procedure, that one or more 3neighboring UEs are associated with receive power levels above a threshold value (read as RSRP (Section 2.2, page 4); For example, “After measuring the RSRP from different sequences on each block, the measurement report from UE can contain the sequences and the corresponding RSRPs on each block, where the RSRP should above a given threshold, or the measurement report can contain the strongest nth sequences and corresponding RSRPs on each block.”(Section 2.2, page 4)); and  
4configuring the feedback message to indicate an identifier for the one or more 5neighboring UEs. (read as a Measurement Report (Section 2.2, page 4))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function to provide a measurement report based on RSRP as taught by the R1-1710818 document, the function for LAA uplink scheduling as taught by the R2-152214, and the function for configuring and reconfiguring RRC signals for SPS based AUL as taught by the R1-
Regarding claims 4, 13, and 22, and as applied to claims 2, 11, and 19 above, Cao et al. teach “a system and method for grant-free resource configuration signaling with non-fixed transmission resources.”(Fig.1; Paragraph [0002])
The R1-1713310 document teaches “SPS based AUL can be configured/re‐configured by RRC at any time. The RRC configuration includes among other parameters: SPS RNTI, periodicity of the SPS per‐allocated resources.” (Section 2.2, page 2) For example, the R1-1713310 document teaches “A UE shall monitor PDCCH with CRC scrambled by the SPS RNTI in every subframe as the eNB can activate/re‐”(Section 2.3, page 2)
The R2-152214 document teaches Contention based uplink transmission and Autonomous UE transmission (page 2)
However, Cao et al., the R1-1713310 document, and the R2-152214 document fail to explicitly teach 2repeating the UE-to-UE measurement procedure and transmitting the feedback 3message based at least in part on: 
a periodic schedule, or an aperiodic schedule, or a change 4in receive power levels for a neighboring UE above a threshold value, or a mobility state of 5the UE, or a combination thereof.
The R1-1710818 document teach a method for repeating the UE-to-UE measurement procedure and transmitting the feedback 3message based at least in part on: 
a periodic schedule, or an aperiodic schedule, or a change 4in receive power levels for a neighboring UE above a threshold value, or a mobility state of 5the UE, or a combination thereof.(read as a periodic Long Term CLI measurement (Section 2.3, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function to provide a periodic Long Term CLI measurement as taught by the R1-1710818 document, the function for LAA uplink scheduling as taught by the R2-152214, and the function for configuring and reconfiguring RRC signals for SPS based AUL as taught by the R1-
Regarding claims 5 and 23, and as applied to claims 2 and 20 above, Cao et al. teach “a system and method for grant-free resource configuration signaling with non-fixed transmission resources.”(Fig.1; Paragraph [0002])
The R1-1713310 document teaches “SPS based AUL can be configured/re‐configured by RRC at any time. The RRC configuration includes among other parameters: SPS RNTI, periodicity of the SPS per‐allocated resources.” (Section 2.2, page 2) For example, the R1-1713310 document teaches “A UE shall monitor PDCCH with CRC scrambled by the SPS RNTI in every subframe as the eNB can activate/re‐”(Section 2.3, page 2)
The R2-152214 document teaches Contention based uplink transmission and Autonomous UE transmission (page 2)
However, Cao et al., the R1-1713310 document, and the R2-152214 document fail to explicitly teach wherein the UE-to-UE measurement procedure comprises a new radio (NR) cross-link interference (CLI) procedure.
The R1-1710818 document teach a method wherein the UE-to-UE measurement procedure comprises a new radio (NR) cross-link interference (CLI) procedure. (read as CLI measurements in NR (pages 1-5))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function to provide a CLI measurements in NR as taught by the R1-1710818 document, the function for LAA uplink scheduling as taught by the R2-152214, and the function for configuring and reconfiguring RRC signals for SPS based AUL as taught by the R1-1713310 document with the UE as taught by Cao et al. for the purpose of improving scheduling procedures for AUL transmission by UEs in NR networks.
Conclusion
5.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 

Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
February 25, 2021